Citation Nr: 1019698	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-32 177	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as due to inservice herbicide exposure.  

2.  Entitlement to service connection for hypertension, 
claimed as due to inservice herbicide exposure.  

3.  Entitlement to service connection for liver disease, to 
include cirrhosis of the liver, claimed as due to inservice 
herbicide exposure.  

4.  Entitlement to service connection for erectile 
dysfunction, claimed as due to inservice herbicide exposure.  

5.  Entitlement to service connection for diabetes mellitus, 
claimed as due to inservice herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 
1966.  

This matter comes before the Board of Veterans' Appeals from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the Veteran testified at a local RO hearing 
before the undersigned Veterans Law Judge sitting at 
Nashville, Tennessee.  A transcript of that proceeding is of 
record.  At that hearing the Veteran withdrew from appellate 
consideration the issue of entitlement to service connection 
for hearing loss of the left ear, claimed as incurred in 
service and as due to inservice herbicide exposure.  
38 C.F.R. § 20.702(e) (2009) (a request for a hearing may be 
withdrawn by an appellant at any time before the date of the 
hearing but a request for a hearing may not be withdrawn by 
an appellant's representative without the consent of the 
appellant). 

However, at the travel Board hearing the Veteran testified 
that he had developed skin tumors several years after his 
military service which he felt were an early manifestation of 
the liver disease which he felt were due to inservice 
herbicide exposure.  The RO has not adjudicated a claim for 
service connection for skin tumors and it is not clear 
whether the Veteran wishes to claim service connection for 
skin tumors.  Therefore, the Board does not have jurisdiction 
over this matter.  So, this matter is referred to the RO for 
clarification.  


FINDINGS OF FACT

1.  Heart disease was not affirmatively shown to have had 
onset during service; heart disease, as a chronic disease, 
was not manifested to a compensable degree within one year 
from the date of separation from service; heart disease, 
first diagnosed after service beyond the one-year presumptive 
period for heart disease is unrelated to an injury, disease, 
or event of service origin; and heart disease is not a 
disease subject to presumptive service connection due to 
exposure to Agent Orange. 

2.  Hypertension was not affirmatively shown to have had 
onset during service; hypertension as a chronic disease was 
not manifested to a compensable degree within one year from 
the date of separation from service; hypertension, first 
diagnosed after service beyond the one-year presumptive 
period for hypertension as a chronic disease, is unrelated to 
an injury, disease, or event of service origin; and 
hypertension is not a disease subject to presumptive service 
connection due to exposure to Agent Orange. 

3.  Liver disease, including cirrhosis of the liver, was not 
affirmatively shown to have had onset during service; 
cirrhosis of the liver, as a chronic disease, was not 
manifested to a compensable degree within one year from the 
date of separation from service; liver disease, including 
cirrhosis of the liver, first diagnosed after service beyond 
the one-year presumptive period for cirrhosis of the liver as 
a chronic disease, is unrelated to an injury, disease, or 
event of service; and liver disease, including cirrhosis of 
the liver, is not a disease subject to presumptive service 
connection due to exposure to Agent Orange.  

4.  Erectile dysfunction was not affirmatively shown to have 
had onset during service; erectile dysfunction is not a 
chronic disease for the purpose of the application of the 
one-year presumptive period for service connection; and 
erectile dysfunction, first diagnosed years after service is 
unrelated to an injury, disease, or event of service; and 
erectile dysfunction is not a disease subject to presumptive 
service connection due to exposure to Agent Orange.  

5.  Diabetes is first shown more than a decade after the 
Veteran's period of military service and is not shown to be 
related to his military service, to include any putative 
inservice herbicide exposure. 


CONCLUSIONS OF LAW

1.  Heart disease, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service; and 
service connection for heart disease, as a chronic disease, 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2009).  , 1131, 

2.  Hypertension to include as due to exposure to Agent 
Orange was not incurred in or aggravated by service; and 
service connection for hypertension as a chronic disease may 
not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2009).  

3.  Liver disease, to include cirrhosis of the liver, to 
include as due to exposure to Agent Orange, was not incurred 
in or aggravated by service; and service connection for 
cirrhosis of the liver as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2009).  

4.  Erectile dysfunction, to include as due to exposure to 
Agent Orange, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2009).  

5.  Diabetes mellitus, including type II diabetes mellitus, 
to include as due to exposure to Agent Orange, was not 
incurred in or aggravated by service; and service connection 
for any form of diabetes mellitus as a chronic disease may 
not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2006.  The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease or evidence of current 
disability; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the provisions for the 
effective date of the claims and the degree of disability 
assignable. 

As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).  

For these reasons, the Board finds that the duty to notify 
under the VCAA has been fully satisfied. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained service treatment 
records, service personnel records, and VA treatment records.  

The RO attempted to obtain records from Dr. Fehr and from the 
Parkwest Medical Center but the response from Dr. Fehr was 
that the records were no longer maintained and the response 
from the Parkwest Medical Center was that there were no 
records.  However, voluminous other private clinical records 
have been obtained and are on file.  

The Veteran has not identified any other pertinent records, 
to include private medical records, for the RO to obtain on 
his behalf.  The Veteran testified at a March 2010 travel 
Board hearing in support of his claims.  In January 2007 the 
RO sent the Veteran copies of his service treatment records.  

VA has not conducted medical inquiry in an effort to 
substantiate the claims of service connection because of the 
lack of evidence to establish that the Veteran suffered an 
event, injury, or disease in service, related to the claims 
of service connection.  38 C.F.R. § 3.159(c)(4)(B).  

On file is an April 2000 document which indicates that the 
Veteran had a pending claim with the State of Tennessee, 
Department of Human Service, Disability Determination Section 
in conjunction with a claim for Social Security 
Administration (SSA) disability benefits.  The RO has not 
contacted the SSA to obtain all records concerning such a 
claim.  However, these records would not have any bearing on 
the dispositive matter in this case which is whether the 
Veteran was actually exposed to herbicides outside of 
Vietnam.  

As the Veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the Veteran 
is required to comply with the duty to assist.

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service, or if preexisting such service, was aggravated 
by service.  This may be accomplished by affirmatively 
showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran, who served for ninety days on active duty, 
develops cirrhosis of the liver, heart disease, coronary 
heart disease, hypertension, or a form of endocrinopathy, 
e.g., diabetes, to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307, 3.309. 

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1). 

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.303(d).  

Background

The Veteran's December 1963 service entrance examination was 
negative for any pertinent abnormality or disability.  His 
blood pressure was 132/88.  An adjunct medical history 
questionnaire was negative for any pertinent complaint or 
history.  

The Veteran's October 1966 service separation examination was 
negative for any pertinent abnormality or disability.  His 
blood pressure was 136/86.  An adjunct medical history 
questionnaire was negative for any pertinent complaint or 
history

The Veteran's service personnel records confirm that he 
served in Korea from May 1964 to July 1965 with the 6th 
Medical Depot and his principal duty at that time was a 
switchboard operator, but do not confirm that he served or 
was stationed in the Panama Canal Zone.  

The Veteran has submitted several article obtained from the 
Internet which indicate that while United States military 
authorities had not confirmed the fact, there was nonetheless 
evidence that defoliants had been used in Panama during a 
time period which includes the 1960s.  

Postservice private clinical records show that the Veteran 
was evaluated for possible hypertension in 1979.  A chest X-
ray in July 1980 revealed his heart was normal.  When 
hospitalized in October 1981 it was noted that he had had 
hypertension for two years, and a chest X-ray at that time 
was negative.  

An undated consultation report from Dr. Lee shows that the 
Veteran was aware that his liver enzymes were normal in 1981 
but by 1983 they were abnormal.  An oral hypoglycemic agent 
had been discontinued this past June due to increased liver 
enzymes.  

Another record shows that blood pressure readings from 1986 
to 1988 first showed elevate diastolic and systolic readings 
in June 1987.  In October 1986 it was noted that he had had 
hypertension for six years but he denied having heart disease 
or diabetes.  

A November 1987 statement from Dr. Tan reflects that the 
Veteran had a little inflammation in his liver and that the 
Veteran should have further blood tests for hepatitis or an 
ultrasound of his liver, or both.  

A liver ultrasound in December 1987 showed the liver was not 
enlarged nor were there definite areas of echogenicity.  In 
October 1996 it was noted that he had had impotence for the 
last few months.  In November 1996 he was given glucophage.   
In November 1996 his diabetes was noted to be under good 
control.  

In January 1997 it was noted that his history of elevated 
liver function tests was presumably due to alcohol abuse as 
not other etiology could be found.  
A liver biopsy in 2000 found changes consistent with chronic 
hepatitis and cirrhosis.  

In a January 2001 statement from Dr. Fehr it was reported 
that in testing for the etiology of the Veteran's liver 
problems, i. e., inflammation and cirrhosis, the cause might 
be hepatitis C or alcohol.  Hepatitis C was ruled out, 
although the Veteran had drank heavily for 20 years.  
Nevertheless, Dr. Fehr suggested that the Veteran might have 
an idiopathic, form of chronic liver inflammation, i.e., 
pathology of unknown etiology.  A May 2001 electrodiagnostic 
report noted findings indicative of carpal tunnel syndrome.  
In July 2001 it was noted that he had diabetic neuropathy.  

VA outpatient treatment (VAOPT) records show that in 2004 he 
had hyperlipidemia.  In February 2006 there were assessments 
of angina and coronary artery disease (CAD), and it was noted 
that an EKG had revealed an anterior infarct.  In September 
2006 he had a cardiac catheterization and a stent placement.  
Other VAOPT records indicate that he was a candidate for a 
coronary artery bypass grafting procedure.  

At the March 2010 travel Board hearing the Veteran testified 
that he had been a field wireman during service and had 
served in Korea in 1964 for about a year before he was sent 
to Ft. Sill, Oklahoma.  Page 4 of the transcript of that 
hearing.  He had been sent to Panama on three occasions and 
this was at Ft. Clayton on the Pacific side and also Ft. 
Sherman on the Atlantic side of the Panama Canal Zone.  His 
duties had included moving barrels.  Page 5.  He had been 
told that the barrels contained chemicals but he was not told 
what kind of chemicals.  But he was now aware that there had 
been spraying there.  Some of the barrels had been damaged.  
The jungle foliage in Panama was often sprayed.  Page 6.  He 
had been diagnosed with diabetes about 15 years ago, around 
1995.  His physician had questioned him about possible 
exposure to Agent Orange because he was having so many 
problems.  He was now aware that that Agent Orange had been 
used in Korea and Panama.  His physician had never written 
that the Veteran's diabetes was due to herbicide exposure.  
Page 7.  He had always had low cholesterol and had exercised 
but had now had two heart attacks and had had two stents put 
in place.  Pages 7 and 8.  He was now treated for diabetes by 
a VA physician in Knoxville.  Page 8.  He was treated for 
heart disease, including having stents put in place, by the 
Nashville VA.  His VA cardiologist had not told him that his 
heart disease was due to herbicides.  He had had elevated 
blood pressure readings during service and by the age of 30 
to 32 he was taking medication for it.  Page 9.  Hypertension 
had been diagnosed when he was 30 years of age.  Pages 9 and 
10.  He had no way of knowing if his hypertension was related 
to inservice herbicide exposure, but he assumed that it was.  

The Veteran testified that he had first found out about his 
liver problems in 1980, when he had elevated enzyme levels.  
Later biopsies and liver scans had revealed cirrhosis.  Page 
10.  He had had erectile dysfunction for a number of years 
and was treated for it by Nashville VA.  A friend who had 
served with him in Panama had died about 15 to 20 years ago 
from emphysema.  Page 12.  The Veteran also testified that he 
had had tumors which had first developed on his left arm when 
he was about 22 years old, but now had many more.  Page 12.  
He had first developed skin tumors in about 1970 or 1971, 
approximately three or four years after service discharge.  
Page 13.  He had been told by a physician that the tumors 
were due to his liver problems and the liver problems had 
developed when he was 22 years old.  Page 14. 

The Veteran testified that he had been involved and had 
helped in spraying herbicides while he was in Korea. Page 14.  
There had been more spraying in Panama in an effort to 
control the jungle foliage.  There had been testing of 
herbicides at the Panama Canal Zone Tropics Test Center.  
Page 15.  He had not assisted in the spraying in Panama but 
had moved barrels that had been used in the spraying, 
although he did not know what was in the barrels other than 
some type of chemical.  Page 17.  He had served in Korea from 
about May 1964 to about May 1965 or through the summer of 
1965.  Page 18.  His three trips to Panama had been for 10 
to14 days each and had occurred in the fall of 1966, with the 
last trip being in November 1966.  Page 19.  By his 
recollection, he had arrived at Ft. Sill in June 1965 and it 
was after this that he had made the three trips to Panama, 
with the first probably occurring in September 1966.  Page 
20.  Thus, from about May to June 1965 until September 1966 
he had been stationed at Ft. Sill, during which time he had 
no herbicide exposure that he was aware of.  Page 21.  He 
believed that his skin tumors marked the onset of his liver 
disease.  Pages 21 and 22.  He had been told this by a 
gastrointestinal physician.  Page 22.  He believed that 
record might be in his claim file, but he also stated that he 
thought it was not in his claim file.  Page 23.  He had 
developed this fatty tumor at around the age of 22 or 23, for 
which he had been treated by Dr. A. Glover who was no longer 
in practice and whose records the Veteran had tried and 
failed to obtain.  The Veteran testified that the records of 
the gastrointestinal physician in Knoxville (relating tumors 
to liver disease) were in the claim file.  Page 24.  But the 
physician who had removed the tumor (Dr. Glover) was no 
longer in practice.  Page 25.  

Herbicide Exposure

The Veteran was notified in the September 2008 Statement of 
the Case (SOC) of the manual provisions regarding herbicide 
use in Korea in which it was noted that the Department of 
Defense (DoD) had identified specific units that served in 
areas along the demilitarized zone (DMZ) in Korea where 
herbicides were used between April 1968 and July 1969.  

Here, the Veteran served in Korea, as he testified, but this 
was prior to the time period when the DoD has determined that 
herbicides were used in areas along the Korean DMZ.  While 
the Veteran has requested that the case be referred for 
additional research into his alleged herbicide exposure in 
Korea, the information from the DoD makes it clear that 
further efforts in this regard would be fruitless.  

The Veteran's service personnel records do not confirm that 
he served in the Panama Canal Zone.  He had offered nothing 
other than his uncorroborated statements and testimony to 
establish that he served at any time in Panama.  Because 
these statements and his testimony are in conflict with his 
service personnel records, the Board must conclude that he 
did not served in Panama, to include the Panama Canal Zone.  

Analysis

None of the claimed disorders, heart disease, hypertension, 
liver disease, erectile dysfunction or diabetes was 
affirmatively shown to have been present during service.  
Contrary to the Veteran's testimony, his blood pressure 
readings during service were within normal limits.  

Also, because there is no competent evidence either 
contemporaneous with or after service that heart disease, 
hypertension, liver disease, erectile dysfunction or diabetes 
had their onset during service, the principles of service 
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, heart disease first shown in 2006; 
hypertension is first shown in 1979; liver disease is first 
shown in 1983; and both diabetes and erectile dysfunction are 
not shown prior to 1996.  

Either by history or by clinical finding, heart disease, 
hypertension, cirrhosis of the liver, and diabetes were first 
shown well beyond the one-year presumptive period after 
separation from service in 1966 for manifestations of heart 
disease, hypertension, cirrhosis of the liver, and diabetes 
as chronic diseases under 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Also there is no competent evidence that relates heart 
disease, hypertension, liver disease, erectile dysfunction or 
diabetes, first diagnosed after service beyond the 
presumptive period for a chronic disease, to an injury or 
disease of service origin.  38 C.F.R. § 3.303(d).  

The remaining questions are whether heart disease; 
hypertension; liver disease, including any cirrhosis or 
hepatitis; erectile dysfunction; or diabetes are associated 
with exposure to Agent Orange and whether or not the Veteran 
was exposed to Agent Orange. 

On the first question, heart disease; hypertension; liver 
disease, including any cirrhosis or hepatitis; erectile 
dysfunction are not among the listed diseases associated with 
exposure to Agent Orange, for which service connection on a 
presumptive basis is warranted under 38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Furthermore, there is no competent evidence that the 
Veteran's current heart disease; hypertension; liver disease, 
including any cirrhosis or hepatitis; or erectile dysfunction 
are actually caused by exposure to Agent Orange. 

In light of the foregoing, the Board need not reach the 
second question of whether the Veteran was actually exposed 
to Agent Orange in Panama because whether or not the Veteran 
was exposed to Agent Orange it does not change the outcome as 
none of these claimed disabilities are listed among the 
diseases associated with exposure to Agent Orange and as 
there is no competent evidence that the claimed disabilities 
are actually caused by exposure to Agent Orange exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e); 
Combee, 34 F.3d 1039.  

Type II diabetes mellitus is a disease associated with 
inservice herbicide exposure.  However, the Veteran could not 
have been exposed to herbicides during his service in Korea.  
Further, since the Board finds that he did not served in 
Panama, to include the Panama Canal Zone, he can not have 
been exposed to herbicides at any time during his military 
service.  

Again, there is no evidence of diabetes during service, nor 
is it contended otherwise.  On the question of whether 
service connection may be granted on the basis that diabetes 
was first diagnosed after service, considering all the 
evidence, including that the diabetes first manifested many, 
many years after service, and the absence of any competent 
medical evidence that associates his diabetes to an injury, 
disease, or event of service origin, service connection is 
not warranted on this basis. 


For these reasons, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for heart disease; hypertension; liver 
disease, to include cirrhosis of the liver; erectile 
dysfunction; and diabetes mellitus, to include as claimed as 
due to inservice herbicide exposure, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


